Citation Nr: 1231407	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  99-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left leg disability.

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to February 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 1999 and February 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's VA claims folder. 

This case was previously before the Board in October 2001, July 2004, and July 2011, at which time it was remanded for further development.  In October 2001, the Board remanded the case to comply with the Veteran's request for a Travel Board hearing.  However, in August 2003, the Veteran cancelled his hearing request.  Thereafter, in July 2004, the Board remanded the case to request clarification from the Veteran regarding the date and circumstances of his left leg fracture, and to obtain records from the Social Security Administration (SSA).  This appears to have been accomplished.  Finally, in July 2011 the Board remanded in order to provide the Veteran an examination of his left leg and to obtain a medical opinion.  This was completed in May 2012.  

As the Board noted in July 2011, the Veteran has indicated that his lumbar spine disability and acquired psychiatric disorder developed and/or were aggravated by treatment, and/or lack thereof, from VA medical facilities.  Therefore, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 has also been raised for these disabilities.  However, the issues have not been adjudicated.  The Board does not have jurisdiction, and once again the matter is referred to the AOJ for appropriate action. 





FINDINGS OF FACT

1.  Expert medical opinion states that the Veteran's left leg disability was not caused by or a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA treatment, and the medical record demonstrates that it was a reasonably foreseeable outcome known to occur and of which the Veteran was notified. 

2.  The Veteran is not service connected for any disability nor is he in receipt of compensation under the provisions of 38 U.S.C.A. § 1151 for any disability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a left leg disability as a result of VA treatment in October 1973 or subsequent follow up treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011).

2.  The criteria for a total rating based on individual unemployability due to service connected disabilities have not been met.  C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

In this case, initial consideration of the Veteran's claims occurred before passage of the VCAA.  Therefore, prior notification was impossible.  

However, the Veteran was provided with a letter in January 2010 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  Although this notification was not received until after the initial adjudication of the claims, this does not result in any harm to the Veteran, as his claims have been readjudicated since receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The VA medical records regarding the treatment in question have been obtained.  Additional private medical records and VA treatment records have been obtained.  Records have also been obtained from the Social Security Administration (SSA).  The Veteran cancelled his scheduled hearing.  He was afforded an appropriate and adequate VA examination, and a relevant opinion has been obtained from the examiner after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.




38 U.S.C.A. § 1151

The Veteran contends that he has a left leg disability as a result of VA treatment.  Specifically, he argues that the VA did a poor job of setting his left leg after a 1973 fracture, and that he was left with pain and shortening of the leg.  

Title 38, United States Code § 1151 provides that, where a veteran suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability was an event which was not reasonably foreseeable, compensation shall be awarded in the same manner as if such disability were service connected.  The requirement to show that the proximate cause of the additional disability was fault on VA's part or an event which was not reasonably foreseeable was added by amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 and applies to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the Veteran filed his claim after October 1, 1997, the amendments to the law apply to his case.

To determine whether a veteran has additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation service, or compensated work therapy program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b) (2011).

Claims based on additional disability due to medical or surgical treatment must meet certain causation requirements.  38 C.F.R. § 3.361(c),(d) (2011).

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

The medical evidence shows that in October 1973, the Veteran was transferred from the VA facility in Montgomery, Alabama, to the VA facility in Tuskegee, Alabama for treatment of an injured left lower extremity sustained as a result of wrestling with a friend.  An X-ray study revealed a spiral fracture of the lower third of the left tibia and the distal end of the fibula with posterior displacement of the distal fragment.  The extremity was placed in a long-leg cast.  Additional X-rays showed a posterior displacement of the distal fragment.  The cast was wedged and the displacement corrected.  The final picture showed a good reduction of the fracture in the anterior posterior direction.  However, there was about two-thirds medial displacement of the distal fragment with some shortening.  It was explained to the Veteran that he had the choice of open reduction or to allow the fracture to heal in its present condition and accept some shortening.  The Veteran elected to have his fracture treated as is without surgery.  He was given an outpatient appointment for repeat X-rays and advised that if further slipping occurred reassessment of the need for surgery would be made.  He was to remain at bed rest at home and use crutches within the home.  

The remaining evidence in the claims folder does not show any additional treatment of the left leg by either VA or private sources.  There are occasional references to left leg pain, but on the occasions that the etiology of this pain was expressed it was attributed to a chronic back disability.  

In May 2012, the claims folder was forwarded to a VA examiner in order to obtain medical opinions in regards to this appeal.  The folder was reviewed by the examiner, and references to relevant VA treatment are cited throughout the examination report.  After the review, the examiner opined that it was less likely than not that any additional disability to the left leg resulted from any negligence on the part of VA.  The examiner stated that he could find no evidence of any VA treatment or therapy that caused additional left leg disability.  The original 1973 left leg fracture was treated by a cast.  The Veteran was given an option of surgical reduction but chose the casting with the knowledge that the affected leg might be somewhat shorter unless he underwent the surgery.  The examiner added that subsequent to 1973 he was unable to find any additional treatment focusing on the left leg.  Virtually all of the Veteran's follow-up care focused on the low back disability.  Furthermore, the examiner could find no evidence of additional left leg disability as a result of VA medical treatment or a work compensated program.  Outside of the left leg fracture and potential of left leg shortening, the examiner could find no evidence of more left leg disability.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a left leg disability.  The Veteran does not contend and the evidence does not show that his left leg fracture occurred as a result of VA treatment, but it occurred prior to treatment.  The Veteran then sought treatment for the fracture from VA.  Although he was left with some shortening of the left leg after his leg was casted, there is no evidence that this was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment.  In fact, the May 2012 VA examiner has specifically opined that it was less likely than not that any additional disability to the left leg resulted from any negligence on the part of VA.  Furthermore, the cause of the Veteran's left leg shortening was not an event which was not reasonably foreseeable.  The Veteran was specifically warned that unless he underwent surgical reduction of his leg there would be some shortening.  The Veteran declined the surgery that would have corrected the shortening.  Therefore, the left leg shortening was a reasonably foreseeable outcome known to occur.  The Veteran gave his informed consent to the action taken.  There is no competent medical opinion that contradicts these findings.  The Board recognizes the Veteran's belief that VA was negligent in the treatment of his left leg, but the treatment and internal healing of bone fractures is not the type of readily observable condition for which a layman would be competent to provide an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left leg disability is not warranted. 





TDIU

The Veteran contends that his disabilities make him permanently unemployable.  He believes that his left leg disability is the primary cause of this unemployability, and that he should have a TDIU.

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

In this case, the Veteran is not service connected for any disability.  Furthermore, he is not in receipt of compensation under the provisions of 38 U.S.C.A. § 1151 as if a disability was service connected.  Therefore, the Veteran's claim for TDIU does not present a basis for which relief may be granted, and has no legal merit.  As the disposition of this claim is based on law and not the facts of this case, the claims must be denied based on lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	
ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left leg disability is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


